DETAILED ACTION
This communication is in respond to application filed on November 2, 2021. Claims 22-42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,170,078. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 11,170,078
22.  An apparatus, comprising processing circuitry to: 

receive, in a network element of a secure network, a first file; 
in response to a determination that the first file is addressed to a destination outside the secure network, to: 

generate a watermark that identifies a transmitter of the document, a recipient of the document, and comprises a digital signature of the first file identifying one or more characteristics of the first file; 
embed the watermark in the first file to generate a watermarked file; and 
pass the watermarked file to an input/output system for transmission out of the secure network.
1. An apparatus, comprising: a memory; and a processor to: 
receive, in an edge node of a secure network, a first file; 
determine that the first file is addressed to a recipient outside the secure network, and in response to a determination that the first file is addressed to a destination outside the secure network, to: 
generate a watermark that identifies a transmitter of the first file, a recipient of the first file, and 
comprises a digital signature of the first file, wherein the watermark comprises: a sender identifier; ....; embed the watermark in the first file to generate a watermarked file; 
pass the watermarked file to an input/output system for transmission out of the secure network; ...
23.  The apparatus of claim 22, the processing circuitry to: encrypt the watermark.
2. The apparatus of claim 1, the processor to: encrypt the watermark.
24.  The apparatus of claim 22, the processing circuitry to: apply one or more steganographic techniques to conceal the watermark in the file.
1.... apply one or more steganographic techniques to conceal the watermark in the watermarked file;...
25.  The apparatus of claim 24, the processing circuitry to: store the watermark in a memory in the secure network.
1....
and store the watermark in a memory in the secure network.
26.  The apparatus of claim 22, wherein the watermark comprises at least one of: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; or one or more destination network settings.
1.... the watermark comprises: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; and one or more destination network settings;
27.  The apparatus of claim 24, the processing circuitry to: receive the watermarked file; extract the watermark from the watermark file; and decode the watermark.
3. The apparatus of claim 1, the processor to: receive the watermarked file; extract the watermark from the watermark file; and decode the watermark.
28.  The apparatus of claim 27, the processing circuitry to: extract the sender identifier from the watermark.
4. The apparatus of claim 3, the processor to: extract the sender identifier from the watermark.
29.  A non-transitory computer-readable medium comprising instructions which, when executed by a processor, configure the processor to: 
receive, in a network element of a secure network, a first file; 
in response to a determination that the first file is addressed to a destination outside the secure network, to: 

generate a watermark that identifies a transmitter of the document, a recipient of the document, and comprises a digital signature of the first file identifying one or more characteristics of the first file; 
embed the watermark in the first file to generate a watermarked file; and 
pass the watermarked file to an input/output system for transmission out of the secure network.
5. A non-transitory computer-readable medium comprising instructions which, when executed by a processor, configure the processor to: 
receive, in an edge node of a secure network, a first file; 
determine that the first file is addressed to a recipient outside the secure network, and in response to a determination that the first file is addressed to a destination outside the secure network, to: 
generate a watermark that identifies a transmitter of the first file, a recipient of the first file, and 
comprises a digital signature of the first file, wherein the watermark comprises: a sender identifier; ....
embed the watermark in the first file to generate a watermarked file; and 
pass the watermarked file to an input/output system for transmission out of the secure network; ...
30.  The non-transitory computer-readable medium of claim 29, further comprising instructions which, when executed by the processor, configure the processor to: encrypt the watermark.
6. The non-transitory computer-readable medium of claim 5, further comprising instructions which, when executed by the processor, configure the processor to: encrypt the watermark.
31.  The non-transitory computer-readable medium of claim 29, further comprising instructions which, when executed by the processor, configure the processor to: apply one or more steganographic techniques to conceal the watermark in the file.
5....
apply one or more steganographic techniques to conceal the watermark in the watermarked file;...
32.  The non-transitory computer-readable medium of claim 31, further comprising instructions which, when executed by the processor, configure the processor to: store the watermark in a memory in the secure network.
5....

and store the watermark in a memory in the secure network.
33.  The non-transitory computer-readable medium of claim 29, wherein the watermark comprises at least one of: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; or one or more destination network settings.
5....
Wherein the watermark comprises: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; and one or more destination network settings;...
34.  The non-transitory computer-readable medium of claim 29, further comprising instructions which, when executed by the processor, configure the processor to: receive the watermarked file; extract the watermark from the watermark file; and decode the watermark.
7. The non-transitory computer-readable medium of claim 5, further comprising instructions which, when executed by the processor, configure the processor to: receive the watermarked file; extract the watermark from the watermark file; and decode the watermark.
35.  The non-transitory computer-readable medium of claim 34, further comprising instructions which, when executed by the processor, configure the processor to: extract the sender identifier from the watermark.
8. The non-transitory computer-readable medium of claim 7, further comprising instructions which, when executed by the processor, configure the processor to: extract the sender identifier from the watermark.
36.  A computer-implemented method, comprising: 
receiving, in a network element of a secure network, a first file; 
in response to a determination that the first file is addressed to a destination outside the secure network, to: 

generating a watermark that identifies a transmitter of the document, a recipient of the document, and comprises a digital signature of the first file identifying one or more characteristics of the first file; 
embedding the watermark in the first file to generate a watermarked file; and 
passing the watermarked file to an input/output system for transmission out of the secure network.
9. A computer-implemented method, comprising: 
receiving, in an edge node of a secure network, a first file; 
determining that the first file is addressed to a recipient outside the secure network, and in response to a determination that the first file is addressed to a destination outside the secure network: 
generating a watermark that identifies a transmitter of the first file, a recipient of the first file, and comprises a digital signature of the first file, wherein the watermark comprises: a sender identifier; ....; embedding the watermark in the first file to generate a watermarked file; and 
passing the watermarked file to an input/output system for transmission out of the secure network; ....
37.  The computer-implemented method of claim 36, further comprising: encrypting the watermark.
10. The computer-implemented method of claim 9, further comprising: encrypting the watermark.
38.  The computer-implemented method of claim 36, further comprising: 
applying one or more steganographic techniques to conceal the watermark in the file.
9....

apply one or more steganographic techniques to conceal the watermark in the watermarked file; ....
39.  The computer-implemented method of claim 38, further comprising: storing the watermark in a memory in the secure network.
9....
and store the watermark in a memory in the secure network.
40.  The computer-implemented method of claim 36, wherein the watermark comprises at least one of: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier: a recipient timestamp; or one or more destination network settings.
9....
wherein the watermark comprises: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; and one or more destination network settings;
41.  The computer-implemented method of claim 36, further comprising: receiving the watermarked file: extracting the watermark from the watermark file; and decoding the watermark.
11. The computer-implemented method of claim 9, further comprising: receiving the watermarked file; extracting the watermark from the watermark file; and decoding the watermark.
42.  The computer-implemented method of claim 41, further comprising: extracting the sender identifier from the watermark.
12. The computer-implemented method of claim 11, further comprising: extracting the sender identifier from the watermark.



	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the document" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the document" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the document" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26-27, 29, 33-34, 36, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,716,599 B1 to Gates et al. (hereinafter Gates) in view of US PG-PUB No. 2016/0253772 A1 to Kofod et al. (hereinafter Kofod).
As per claim 22, Gates disclosed an apparatus, comprising processing circuitry to: 
receive, in a network element of a secure network, a first file  (Gates, Abstract, preventing transmission of sensitive information to locations outside of a secure network; col. 13, lines 18-64; also col. 16, lines 18-50, data transmission buffering / delay is enabled when an end user is detected to attempt to transmit email message containing sensitive information outside of the network, or the end user “attempts to initiate a document transfer (e.g., using FTP) to sources located outside of the network”; the node that handles to buffering /delay action of document transmitted to outside of secure network corresponds to an edge node of the secure network); 
in response to a determination that the first file is addressed to a destination outside the secure network (Gates, col. 13, lines 18-37, and col. 16, lines 36-50, an end user is detected to attempt to transmit email message containing sensitive information outside of the network, or the end user “attempts to initiate a document transfer (e.g., using FTP) to sources located outside of the network”), to: 
generate a watermark that identifies a transmitter of the document  (Gates, col. 13, lines 58-62, “a watermark or a hidden source identifier may be attached to documents in the intended data transmission in order to provide a trail in the event that the sensitive information is leaked to sources outside of the network. The hidden source identifier may correspond with an email address of the end user or an employee number associated with the end user”); 
embed the watermark in the first file to generate a watermarked file; and pass the watermarked file to an input/output system for transmission out of the secure network (Gates, col. 13, lines 58-62, “a watermark or a hidden source identifier may be attached to documents in the intended data transmission in order to provide a trail in the event that the sensitive information is leaked to sources outside of the network. The hidden source identifier may correspond with an email address of the end user or an employee number associated with the end user”, transmission of the watermarked file out of the secure network is implied);
Gates does not explicitly disclosed the watermark identifies a recipient of the document, and comprises a digital signature of the first file identifying one or more characteristics of the first file; however, in an analogous art in network data security, Kofod disclosed generating watermark that identifies a recipient of the document, and comprises a digital signature of the first file  identifying one or more characteristics of the first file (Kofod, par 0101, watermark generator assigns an identifier for each authorized recipient and generates a unique signature for the document  and embeds the document’s signature and recipient identifier number in the document, the signature uniquely identifies the document, i.e., it identifies one or more characteristics of the document); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to incorporate the generating watermark with recipient identifier and document signature as disclosed by Kofod, such modification would provide increased security by providing means for verification of document integrity and recipient identity.

As per claim 26, Gates-Kofod disclosed the apparatus of claim 22 wherein the watermark comprises at least one of: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; or one or more destination network settings (Kofod, par 0101, watermark contains “a recipient identifier number (RIN)”, and “A single watermarked document may include signatures, RINs, or other information for one recipient or for multiple recipients”, the reasons of obviousness have been noted in the rejection of claim 22 above and applicable herein).

As per claim 27, Gates-Kofod disclosed the apparatus of claim 24; Gates does not disclose receive the watermarked file; extract the watermark from the watermark file; and decode the watermark; However, Kofod disclose receive the watermarked file; extract the watermark from the watermark file; and decode the watermark (Kofod, par 0148, “...extracting from the received image a watermark that encodes information as a set of visual elements, decoding the watermark to extract the information, and using the extracted information to determine a source of the image”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to incorporate the extracting and decoding watermark as disclosed by Kofod, in order to obtain related information such as source of the data (Kofod, par 0148).

Claims 29 and 33-34 recite substantially the same limitations as claims 22 and 26-27, respectively, in the form of a non-transitory computer readable medium with instructions implementing functions of the corresponding apparatus, therefore, they are rejected under the same rationale.

Claims 36 and 40-41 recite substantially the same limitations as claims 22 and 26-27, respectively, in the form of a method performed by the corresponding apparatus, therefore, they are rejected under the same rationale.

Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Kofod as applied to claim 22 above, and further in view of US PG-PUB No. 2002/0168082 A1 to Razdan (hereinafter Razdan).
As per claim 23, Gates-Kofod disclosed the apparatus of claim 22; Gates does not explicitly disclose encrypt the watermark; however, in an analogous art in embedding watermark in digital documents, Razdan disclosed encrypting watermark (Razdan, par 0053, watermark is encrypted with public key); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to further incorporate the encrypting of watermark as disclosed by Razdan, such modification would make the watermark secure and prevent hacking as suggested by Razdan (Razdan, par 0053).

Claim 30 recites substantially the same limitations as claim 23, in the form of a non-transitory computer readable medium with instructions implementing functions of the corresponding apparatus, therefore, it is rejected under the same rationale.

Claim 37 recites substantially the same limitations as claim 23, in the form of a method performed by the corresponding apparatus, therefore, it is rejected under the same rationale.

Claims 24-25, 31-32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Kofod as applied to claim 22 above, and further in view of US PG-PUB No. 2015/0215492 A1 to De Vuono et al. (hereinafter De Vuono).
As per claim 24, Gates-Kofod disclosed the apparatus of claim 22; Gates does not explicitly disclose apply one or more steganographic techniques to conceal the watermark in the file; however, in an analogous art in digital data security, De Vuono disclosed steganography processes can be used to implement invisible watermarks (De Vuono, par 0002, 0066, steganographic process can be used to embed digital watermarks); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to further incorporate the steganographic process for embedding watermarks as disclosed by De Vuono, such modification would provide additional protection to the digital watermarks.

As per claim 25, Gates-Kofod-De Vuono disclosed the apparatus of claim 24, the processing circuitry to: store the watermark in a memory in the secure network (Gates, col. 13, lines 58-61, watermark may be attached to documents in the intended data transmission, which indicates the process is performed within the secure network, which indicates the watermark is stored in a memory in the secure network (prior to the attaching to documents)).

Claims 31-32 recite substantially the same limitations as claims 24-25, respectively, in the form of a non-transitory computer readable medium with instructions implementing functions of the corresponding apparatus, therefore, they are rejected under the same rationale.

Claims 38-39 recite substantially the same limitations as claims 24-25, respectively, in the form of a method performed by the corresponding apparatus, therefore, they are rejected under the same rationale.

Claims 28, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Kofod as applied to claim 22 above, and further in view of US PG-PUB No. 2012/0077465 A1 to O’Neill et al. (hereinafter O’Neill).
As per claim 28, Gates-Kofod disclosed the apparatus of claim 27; Gates-Kofod does not explicitly disclose extract the sender identifier from the watermark; however, in an analogous art implementing digital watermarking, O’Neil disclosed extract sender identifier from received digital watermark (O’Neil, claim 1, “....a software module to decode one or more watermarks embedded in the plurality of voice radio transmissions received at the radio receiver to determine a sender identification....”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to further incorporate the extracting sender identification from watermark as disclosed by O’Neil, in order to allow verification of sender as suggested by O’Neil (par 0025, 0027).

Claim 35 recites substantially the same limitations as claim 28, in the form of a non-transitory computer readable medium with instructions implementing functions of the corresponding apparatus, therefore, it is rejected under the same rationale.

Claim 42 recites substantially the same limitations as claim 28, in the form of a method performed by the corresponding apparatus, therefore, it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wen (US PG-PUB No. 2005/0036651 A1) disclosed a method and system for digital anti-forging based on digital watermarking.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491